 Case 2:19-cv-04776-DSF-JC Document 77-4 Filed 07/26/21 Page 1 of 4 Page ID #:1037



 1   Guy Ruttenberg, Bar No. 207937
     guy@ruttenbergiplaw.com
 2   Michael Eshaghian, Bar No. 300869
     mike@ruttenbergiplaw.com
 3   RUTTENBERG IP LAW,
 4   A PROFESSIONAL CORPORATION
     1801 Century Park East, Suite 1920
 5   Los Angeles, CA 90067
     Telephone: (310) 627-2270
 6   Facsimile: (310) 627-2260
 7
 8   Attorneys for Defendant Ziff Davis, LLC
 9
10                     UNITED STATES DISTRICT COURT
11               FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
14   MICHAEL GRECCO                            Case No. 2:19-cv-04776-DSF-JC
     PRODUCTIONS, INC. d/b/a
15   MICHAEL GRECCO                            DECLARATION OF BASSIL
16   PHOTOGRAPHY, INC.,                        MADANAT IN SUPPORT OF
                     Plaintiff,                DEFENDANT ZIFF DAVIS’
17
                                               OPPOSITION TO PLAINTIFF’S
18          v.                                 MOTION TO DISQUALIFY
19   ZIFF DAVIS, LLC; and DOES 1
     through 10 inclusive,                     Date:      August 16, 2021
20
                     Defendants.               Time:      1:30 PM
21                                             Courtroom: 7D
                                               Judge:     Hon. Dale S. Fischer
22
23
24
25
26
27
28

                        DECLARATION OF BASSIL MADANAT
 Case 2:19-cv-04776-DSF-JC Document 77-4 Filed 07/26/21 Page 2 of 4 Page ID #:1038



 1         I, Bassil Madanat, declare as follows:
 2         1.        I am an attorney admitted to practice in California and in this Court. The
 3   statements below are true and correct based on my personal knowledge and
 4   recollection.
 5         2.        In March and April 2018, I was an associate attorney at the law firm of
 6   Ruttenberg IP Law, a Professional Corporation (“RIPL”). I ended my employment with
 7   RIPL earlier this month in order to start a new venture. My departure was entirely
 8   amicable, and it had nothing to do with this action. I am no longer affiliated with RIPL.
 9         3.        I have never worked on the above-captioned matter involving Michael
10   Grecco Productions. I never billed any time to that matter, nor was I ever involved in
11   any discussions of the case. To my understanding, this case was staffed and handled
12   by different attorneys at RIPL.
13         4.        I understand Plaintiff in the above-captioned matter submitted Exhibits A
14   through C in support of a motion to disqualify RIPL. I reviewed Exhibit B and redacted
15   versions of Exhibits A and C. To the best of my recollection, I have never seen or
16   received the emails in Exhibits A or C. I was not copied or forwarded those emails.
17         5.        From reviewing Exhibit B, I remember that Mr. Guy Ruttenberg
18   forwarded the first email in that string so that I could reach out to Ms. Yamada as
19   shown in the email. I recall that, at the time, Mr. Ruttenberg and his wife were in the
20   hospital for the birth of their child. Apart from the information in the first email of
21   Exhibit B (which is very little), I did not have any substantive information before
22   reaching out to Ms. Yamada. I recall that a call was scheduled based on the email string
23   in Exhibit B.
24         6.        As a general practice, when speaking with someone inquiring about
25   representation, I always start the conversation by cautioning that the person should not
26   share any confidential information. Even based on the little information I had at the
27   time, I am confident that I would have instructed Ms. Yamada and Mr. Grecco that
28   they should not share any confidential information. This is especially true since we did
                                          1             2:19-cv-04776-DSF-JC
                             DECLARATION OF BASSIL MADANAT
 Case 2:19-cv-04776-DSF-JC Document 77-4 Filed 07/26/21 Page 3 of 4 Page ID #:1039



 1   not even have enough information to conduct a conflicts check before the call. I cannot
 2   imagine that any confidential information would have been shared by Ms. Yamada or
 3   Mr. Grecco during this preliminary call.
 4           7.    Based on my recollection, Mr. Grecco and Ms. Yamada were seeking
 5   counsel at the time to help Mr. Grecco represent other photographers. (As far as I
 6   understood at the time, this was not confidential.) I remember this aspect of the
 7   conversation because I recall having concerns that Mr. Grecco’s actions sounded like
 8   he may be practicing law without a license. I also recall knowing pretty quickly that
 9   this was not the type of representation RIPL would typically consider, so I do not
10   believe we would have discussed these issues in much detail. Because Ms. Yamada
11   had some sort of personal relationship with Mr. Ruttenberg’s wife, I promised to speak
12   with Mr. Ruttenberg and revert back. Apart from that, I have very little recollection of
13   my call with Ms. Yamada and Mr. Grecco. After connecting with Mr. Ruttenberg, I
14   would have communicated back to Ms. Yamada and/or Mr. Grecco that our firm was
15   not interested. I do not recall exactly how I communicated that.
16           8.    Because I did not receive any confidential information from Ms. Yamada
17   and Mr. Grecco, I did not have any confidential information to convey to Mr.
18   Ruttenberg.
19           9.    During my call with Mr. Grecco and Ms. Yamada, there was no mention
20   of Ziff Davis or any entity related to J2 Global, which are (and were) long-standing
21   RIPL clients. Had those names been mentioned, I would have recalled that aspect of
22   the conversation. Indeed, I personally worked on multiple matters for J2/Ziff Davis
23   and their affiliates while I was at RIPL—including before and during March/April
24   2018.
25           I declare under penalty of perjury that the foregoing is true and correct.
26           Executed this day, July 26, 2021, in Falls Church, Virginia.
27
28
                                         2             2:19-cv-04776-DSF-JC
                            DECLARATION OF BASSIL MADANAT
Case 2:19-cv-04776-DSF-JC Document 77-4 Filed 07/26/21 Page 4 of 4 Page ID #:1040
